Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 14 (amended by Examiner) The projectile of claim 1, further comprising a tail guide having a forward end configured to be oriented toward a muzzle of the rifle when inserted into a barrel of the rifle, the forward end formed as part of a cylindrical body having a plurality of rifling guides each extending along a partial length of the tail guide longitudinally away from the forward end, each rifling guide of the plurality of rifling guide [s] is oriented side by side around a circumference of the tail guide, wherein each rifling guide is connected to each adjacent rifling guide by a line of weakness.
Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
	The closest individual reference is considered to be US Pub. No. 2016/0091289 (hereinafter referred to as “the publication”). The reference fails to teach the claimed invention for reasons discussed in the following section.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
a casing having a cylindrical body, a forward aerodynamic end, and a free end opposite the aerodynamic end, at least the cylindrical body defining an interior cavity within the casing extending to and in open communication with the free end; and a bullet sized to slidably engage within and to the casing along at least a partial length of the interior cavity through the free end, wherein a front end of the bullet engages the interior cavity toward a forward surface of the interior cavity and forward aerodynamic end of the casing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641




    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.